

114 S2850 RS: Microloan Program Modernization Act of 2016
U.S. Senate
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 485114th CONGRESS2d SessionS. 2850IN THE SENATE OF THE UNITED STATESApril 26, 2016Mrs. Fischer (for herself, Ms. Ayotte, Mr. Peters, Mr. Coons, Mrs. Shaheen, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipMay 24, 2016Reported by Mr. Vitter, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Small Business Act to provide for expanded participation in the microloan program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Microloan Program Modernization Act of 2016.
 2.DefinitionsIn this Act— (1)the term intermediary has the meaning given the term in section 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11)); and
 (2)the term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)). 3.Microloan intermediary lending limit increasedSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended by striking $5,000,000 and inserting $6,000,000.
 4.Elimination of 25/75 ruleSection 7(m)(4) of the Small Business Act (15 U.S.C. 636(m)(4)) is amended— (1)by striking subparagraph (E); and
 (2)by redesignating subparagraph (F) as subparagraph (E). 5.SBA study of microenterprise participationNot later than 1 year after the date of enactment of this Act, the Administrator of the Small Business Administration shall conduct a study and submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on—
 (1)the operations (including services provided, structure, size, and area of operation) of a representative sample of—
 (A)intermediaries that are eligible to participate in the microloan program and that do participate; and
 (B)intermediaries (including those operated for profit, operated as non-profits not for profit, and those affiliated with a United States institution of higher learning) that are eligible to participate in the microloan program and that do not participate;
 (2)the reasons why intermediaries described in paragraph (1)(B) choose not to participate in the microloan program;
 (3)recommendations on how to encourage increased participation in the microloan program by intermediaries described in paragraph (1)(B); and
 (4)recommendations on how to decrease the costs associated with participation in the microloan program for eligible intermediaries.
 6.GAO study on microloan intermediary practicesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report evaluating—
 (1)oversight of the microloan program by the Small Business Administration, including oversight of intermediaries participating in the microloan program; and
 (2)the specific processes used by the Small Business Administration to ensure— (A)compliance by intermediaries participating in the microloan program; and
 (B)the overall performance of the mi­cro­loan program.May 24, 2016Reported with amendments